DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New claims 68-103 are under consideration in this office action.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, in paragraphs [0053] and [0058]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 68-103 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 13-16, 18, 20-29, 31, 33, 34 of U.S. Patent No. 10,143, 187 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose a species of the instant claims.
Regarding instant claim 68, patent claim 1 discloses a transgenic rodent (i.e. a non-human transgenic animal as claimed in the instant claim) comprising a nucleic acid encoding a chimeric transferrin receptor (TfR) polypeptide.  The nucleic acid comprises a sequence encoding an apical domain of a primate TfR and a transferrin binding site endogenous to the transgenic rodent (i.e. a nucleic acid that encodes a chimeric TfR polypeptide comprising an apical domain having at least 90% identity to SEQ ID NO:1 and the transferrin binding site of the native TfR polypeptide of the animal, as claimed in the instant claim).  The transgenic rodent expresses the chimeric Tfr capable of mediating TfR blood brain barrier transport (i.e. expresses in the brain).  As such, patent claim 1 discloses a species of instant claim 68.
Regarding instant claim 68, patent claim 29 discloses a transgenic rodent (i.e. a non-human transgenic animal as claimed in the instant claim) comprising a nucleic acid encoding a chimeric transferrin receptor (TfR) polypeptide.  The nucleic acid comprises a sequence encoding an apical domain of a primate TfR and a transferrin binding site endogenous to the transgenic rodent (i.e. a nucleic acid that encodes a chimeric TfR polypeptide comprising an apical domain having at least 90% identity to SEQ ID NO:1 and the transferrin binding site of the native TfR polypeptide of the animal, as claimed in the instant claim).  The transgenic rodent expresses the chimeric TfR in the brain (i.e. 
Regarding instant claim 68, patent claim 31 discloses a transgenic rodent (i.e. a non-human transgenic animal as claimed in the instant claim) comprising a nucleic acid encoding a chimeric transferrin receptor (TfR) polypeptide.  The nucleic acid comprises a sequence encoding an apical domain of a primate TfR and a transferrin binding site endogenous to the transgenic rodent (i.e. a nucleic acid that encodes a chimeric TfR polypeptide comprising an apical domain having at least 90% identity to SEQ ID NO:1 and the transferrin binding site of the native TfR polypeptide of the animal, as claimed in the instant claim).  The transgenic rodent expresses the chimeric TfR in the brain (i.e. expresses in the brain as claimed in the instant claim).  As such, patent claim 31 also discloses a species of instant claim 68.
Regarding instant claim 68, patent claim 33 discloses a transgenic mouse (i.e. a non-human transgenic animal as claimed in the instant claim) comprising a nucleic acid encoding a chimeric transferrin receptor (TfR) polypeptide.  The nucleic acid comprises a sequence encoding an apical domain of a primate TfR and a transferrin binding site endogenous to the transgenic rodent (i.e. a nucleic acid that encodes a chimeric TfR polypeptide comprising an apical domain having at least 90% identity to SEQ ID NO:1 and the transferrin binding site of the native TfR polypeptide of the animal, as claimed in the instant claim).  The transgenic mouse expresses the chimeric TfR in the brain (i.e. expresses in the brain as claimed in the instant claim).  As such, patent claim 33 also discloses a species of instant claim 68.

Regarding instant claims 70, 71, 74, and 75, patent claims 6, 29, and 31 disclose a transgenic rat or mouse and patent claim 33 discloses a transgenic mouse as claimed in instant claims 70, 71, 74 and 75.
Regarding instant claim 72, patent claim 4 discloses wherein the apical domain comprises the amino acid sequence of SEQ ID NOS: 7, 8, or 9 as claimed in instant claim 72.
	Regarding claim 73, patent claims 5 and 33 disclose wherein the chimeric TfR polypeptide comprise an amino acid sequences having at least 95% identity to SEQ ID NO:3, as recited in instant claim 73.
	Regarding claim 76, patent claims 7 and 9 disclose wherein the rodent expresses a level of the chimeric TfR polypeptide in the brain, liver, kidney, or lung tissue within 20% of the level of expression of TfR polypeptide in the same tissue of a corresponding wild-type rodent.  Thus patent claims 7 and 9 discloses a species of instant claim 76.
	Regarding claim 77, patent claims 8 and 10 disclose wherein the rodent comprises a RBC count, level of Hb, or level of hematocrit within 20% of the RBC count, level of Hb, or level of hematocrit in a corresponding wild-type rodent of the same species.
	Regarding claims 78 and 79, patent claims 13 and 14 disclose that the nucleic acid encoding the apical domain comprising a nucleic acid sequence having at least 95% identity to (claim 13) or 100% identity to (claim 14) SEQ ID NO:2, as recited in instant claims 78 and 79.

	Regarding claim 82, patent claim 34 discloses wherein the nucleic acid encoding the chimeric TfR polypeptide is expressed in one or more cells of the liver, kidney, or lung, as recited in instant claim 82.
	Regarding claim 83, patent claim 18 discloses a mouse embryonic stem (ES) cell comprising a nucleic acid encoding a chimeric TfR polypeptide comprising an apical domain from a primate TfR polypeptide and a transferring binding site endogenous to the mouse ES cell, wherein the chimeric TfR polypeptide is expressed in the brain of a transgenic mouse generated from the ES cell.  Thus patent claim 18 discloses a species of the instant claim 83.
	Regarding claim 84, patent claim 20 specifies wherein the apical domain comprising the amino acid sequence of SEQ ID NO:1, as recited in instant claim 84.
	Regarding claims 85 and 86, patent claim 18 discloses the ES cell is a mouse ES cell, thus discloses the limitations of a rat or mouse as recited in claim instant 85 and a mouse as recited in instant claim 86.
Regarding claim 87, patent claim 21 discloses wherein the apical domain comprises the amino acid sequence of SEQ ID NOS: 7, 8, or 9 as claimed in instant claim 87.
	Regarding claim 88, patent claim 22 discloses wherein the nucleic acid encoding the chimeric TfR polypeptide is expressed in one or more cells of the liver, kidney, or lung, as recited in instant claim 88.

	Regarding claims 93, patent claim 18 discloses that the apical domain has a sequence of SEQ ID NO:1, which is at least 95% identical to SEQ ID NO:2 recited in instant claim 93.
	Regarding claim 94, patent claim 18 discloses that the apical domain has the sequence of SEQ ID NO:1, which has high homology to SEQ ID NO:2 and solely different from SEQ ID NO:1 by 5%.  As such, it would have been obvious to choose from a finite number of possible variants of SEQ ID NO:1 to arrive at SEQ ID NO:2.
	Regarding claims 95 and 96, patent claim 18 does not discloses whether the ES cell is homozygous (claim 95) or heterozygous (claim 96) for the nucleic acid encoding the chimeric TfR.  However, it would have been obvious to an artisan of ordinary skill that an ES cell has two options, homozygous or heterozygous, incorporation of the transgene.  Thus claims 95 and 96 are obvious variants of patent claim 18.
	Regarding claim 98, patent claim 23 recites an identical method of screening for an apical domain binding polypeptide (ADBP) as recite instant claim 98 using the rodent of patent claim 1, which is a species of the animal recited in instant claim 98.  As such, patent claim 23 discloses a species of instant claim 98.
	Regarding claim 99, patent claim 24 discloses the ADBP is coupled to an effector molecule as recited in instant claim 99.

	Regarding claim 101, patent claim 26 recites that the polypeptide is an antibody or an antigen-binding fragment thereof.
	Regarding claim 102, patent claim 27 discloses the measure step comprises contacting the brain or brain tissue of the animal with an agent that binds to the effector molecule and determining the level of the effector molecule present in the brain.
	Regarding claim 103, patent claim 28 discloses the measuring step comprises measuring PD effect of the effector molecule.
	In conclusion, the instant claim are all rejection as being obvious variants of the patent claims and thus an obviousness type double patenting rejection has been made.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claims 68, 83, and also indirectly their dependents, recite, “an apical domain having at least 90% identity to SEQ ID NO:1”.
In analyzing whether the written description requirement is met for genus, such as an apical domain having at least 90% identity to SEQ ID NO:1”, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.  
The breadth of the genus, “an apical domain having at least 90% identity to SEQ ID NO:1” encompasses amino acid sequence fragments, variants, and derivatives having the sequence of SEQ ID NO:1, wherein any 10% of the sequence can be changed.  It includes any substitution, deletions, and additions to SEQ ID NO:1.  The changes in amino acid residues can be either contiguous, non-contiguous, or both.  The sequences can be any length as long as at least 90% identity with SEQ ID NO:1 is present.  As such, the breadth of the genus is quite large encompassing a vast number of structurally diverse amino acid sequences.
In specification discloses the following:
SEQ ID NO:1 is an amino acid sequence for the huTfR apical domain.  The apical domain of native cynomolgous monkey, native rhesus monkey, and native chimpanzee TfRs share about 96%, 95%, and 98% sequence identity, respectively, with the apical domain of the native human TfR of SEQ ID NO:1 (p. 14, [0045]).

	Thus the specification provides specific guidance to three sequences that are within the genus of 90% identity to SEQ ID NO:1, in addition to SEQ ID NO:1 itself.  All 
Also when determining if the specification provides adequate written description for a genus, it is determined whether a representative number of species have been sufficiently described by other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus.  The specification and the art teach that the hTfR apical domain of SEQ ID NO:1 was established in the primary art.  The specification further teaches that the intended use for the claimed transgenic animal is to screen for apical domain binding polypeptide that cross the BBB.  However, the specification fails to describe what aspect of the apical domain functions in the process of ADPB capable of crossing the BBB.  As such, the specification does not teach what part of the apical domain of SEQ ID NO:1 needs to remain to allow of this function of ADPB capable of crossing the BBB.  The art teaches as little as one change in amino acid residues can render proteins unstable and/or alter the binding capability (specificity and/or avidity) of a binding partner.  Since the specification does not provide any guidance into which of the 10% of the apical domain SEQ ID NO:1 can be altered and which residues must remain the same.  Thus, the specification fails to adequately describe other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus as required.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following:
A)  A transgenic mouse comprising in its genome a nucleic acid sequence encoding a chimeric TfR, wherein the nucleic acid sequence comprises a nucleic acid 
B) An transgenic mouse embryonic stem (ES) cell comprising in its genome a nucleic acid sequence encoding a chimeric TfR comprising an apical domain as set forth in SEQ ID NO:1 and an endogenous TfR binding domain, wherein the apical domain replaces the endogenous mouse TfR apical domain, wherein the ES cell is capable of developing into a transgenic mouse that expresses the chimeric TfR in brain, liver, kidney, or lung tissue at a level that is similar to the level of TfR expression in a wild-type mouse, and wherein the transgenic mouse comprises a red blood cell count, level of hemoglobin, or level of hematocrit that is similar to those present in a wild-type mouse.
The specification does not reasonably provide enablement for the following:
1)	A transgenic non-human animal comprising a transgene encoding said chimeric TfR polypeptide that does not incorporated into its genome or an ES cell therefrom; 

3)	A non-human transgenic animal as claimed other than a mouse or mouse ES cell therefrom; and
4) 	A transgenic mouse comprising in its genome a transgene encoding a chimeric TfR polypeptide comprising the apical domain sequence set forth in SEQ ID NO:1 and an endogenous binding domain but fails to have any phenotype.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”.
1)  Nature of the Invention:  The instant claims are drawn to a transgenic non-human animal that can be used to screen for ADBP that crosses the blood brain barrier.  
Breadth of the claims:  The claims do not specify if the claimed nucleic acid is incorporated into the genome of the transgenic animal.  As such, the breadth of the claims encompasses a transgenic animal wherein the nucleic acid introduced into said animal exist episomally or integrated into the genome.  The breadth of the claims encompass integrated into the genome by random integration or targeted insertion into the genome.  
Specification Guidance:  The specification teaches that the claimed transgenic non-human animal is for the intended use of producing an animal model that can screen for ADBP that are able to cross the blood brain barrier.  The specification also teaches targeted integration of the nucleic acid encoding the claimed chimeric TfR into the endogenous locus of the transgenic animal wherein the chimeric TfR gene sequence replaces the endogenous TfR gene sequence.  The specification also teaches that the ES cells of the invention have the intended use of producing the transgenic animal model of the claimed invention.
However, specification provides no teachings of a transgenic animal or ES cell comprising such an episomal introduction of the claimed nucleic acid.  As such, the 
State of the Art: At the time of effective filing, the prior art teaches that transgenic animals comprising a transgene that has not integrated into the genome can be produced, however, expression and stable retention of this transgene is highly unpredictable.  For example, Naito et al (J Reprod Fert 113:137-143, 1998) teaches the production of transgenic bird embryos comprising a LacZ transgene that did not incorporate into the genome but existed episomally.  Naito et al reports that LacZ expression was present chick embryos 3 days after introduction of the transgene, but was dramatically reduced by 17 days post introduction of the transgene.  Naito et al further reports that the gene was only detected in two live chick at hatching and that these chick had lost the transgene by maturity.  Therefore, Naito et al teaches a progressive loss of transgene expression and ultimate loss of a transgene due it episomal existence (abstract).  Raina et al (Gene 96-100, 2015) confirms that these findings are still consistent with the teachings of Naito and that transgenic animal comprising an episomal transgene continue to loose transgene expression and their expression eventually fades away after a short period of time (p. 99, col 2, lines 3-7).  As such both Naito and Raina demonstrate that the prior and post-filing art demonstrate that transgenesis with an episomally existing transgene is unpredictable because ultimately expression levels are the transgene are unpredictable and ultimately fade 
Thus the state of the art teaches that the embodiment of the transgenic animal and ES cell comprising the above described episomal introduction of said nucleic acid is unpredictable because such episomal introductions are subject to lost overtime and thus would not predictably express the chimeric TfR as the claims require.  
As such, the breadth of the claims comprising a transgenic animal and ES cell comprising an episomal vector encoding the claimed chimeric TfR lacks enablement because the specification fails to provide any guidance ES cells and a transgenic animal comprising an episomal transgene.  Thus the claimed invention would be completely reliant upon the state of the art to provide these embodiments.   The state of the art teaches, while such transgenic animals and ES cells can be made, they are subject to expression vector loss that results in unpredictable expression of the transgene.  As such, the transgenic ES cell would not predictably arrive at a transgenic animal and the transgenic animal would not predictable serve at an animal model for identifying APBP.  In other words, these embodiments are not enabled by the specification or the art for the disclosure’s described intended use.
2)	Nature of the Invention: Same as described above.
Breadth of the Claims: The claims broadly recite, “a chimeric TfR polypeptide comprising (i) an apical domain having at least 90% identity to SEQ ID NO:1”.  The breadth of this recitation encompasses amino acid sequence fragments, variants, and derivatives having the sequence of SEQ ID NO:1, wherein any 10% of the sequence can be changed.  It includes any substitution, deletions, and additions to SEQ ID NO:1.  
Specification Guidance & Working Examples:  The specification teaches that heterologous apical domain can be one that has at least 90% homologous to the apical domain sequence of SEQ ID NO:1, which is the human TfR apical domain sequence.  The specification teaches that the heterologous apical domain can be SEQ ID NOS:7-9, which are apical domain sequences from the rhesus monkey, cynomolgous monkey, and chimpanzee, which have at least 95% sequence identity.  See p. 14, line 10 to p. 15, line 10 of the specification.
Example 1 describes the development of a transgenic knock-in mouse.  In brief, C57B16 mice were used to generate a knock-in of the human apical TfR mouse line via pronuclear microinjection into single cell embryos, followed by embryo transfer to pseudo pregnant females. Specifically, Cas9, sgRNAs 
SEQ ID NOs:10-11, and a donor DNA, SEQ ID NO:4, were introduced into the embryos. The donor DNA comprised the human apical domain coding sequence that has been codon optimized for expression in mouse, SEQ ID NO:2. The apical domain coding sequence was flanked with a left (nucleotides 1-817 of SEQ ID NO:4) and right 
The specification also teaches mouse models previously have been developed, in which the mouse TfR was replaced with a full-length 15 human TfR cDNA, with the objective of evaluating the ability of potential therapeutics to cross the BBB. However, these transgenic mice were unhealthy and showed abnormally high TfR expression, low red blood cell count, and high serum iron concentration. Yu et al., Science Trans. Med., 6(261):261ral54 (2014). As a result, these existing mouse models are not suited for use as tools to evaluate therapeutics that are capable of crossing the BBB to treat brain 10 diseases; models that are more representative of endogenous TfR expression and phenotype are required.  See p. 1 , [0002] of the specification.
In contrast, the mouse model of Example 1 does demonstrated to having TfR expression levels, hematocrit levels, and red blood cell counts comparable to the wild-type mouse.  See Example 3, p. 27.  Further Examples 4 and 5 (pp. 27-29) teaches that the transgenic mice of Example 1 could successfully be used to monitor and study ADBP capable of crossing the BBB.  
Thus the specification teaches that previous existing models using chimeric TfR transgenic animal failed to serve as suitable models for evaluating therapeutic that are 
State of the Art: As described in the specification, Yu et al. (Sci Transl Med 6:261ra154, 2014; or record in IDS) provides a transgenic knockin mouse comprising a chimeric TfR comprising a human TfR knockin to the endogenous mouse TfR.   Yu further teaches that in their experiments, “A key difference in TfR biology between rodents and primates was functionally tested…and raises an important consideration: that TfR biology is not completely conserved between species.  We propose that one reason moderate-affinity anit-TfR/BACE1 anti-antibody performs better in monkeys relative to the human TfR knock-in mouse is because of the about four fold shift in affinity between antibody binding to human and monkey TfR.  However, an equally 
Thus the state of the art teaches that TfR functionality is sensitive to modification, with alterations such as adding sequences form a different species of overall alteration hindering their ability to function property in BBB transport as well as causing other pleotrophic effect in the transgenic animal (abnormally high TfR expression, low red blood cell count, and high serum iron concentration, and general unhealthy).   The art teaches that while TfR may be involved in BBB functionality, TfR functionality across species does not appear to be conserved.  Thus, swapping one domain of one species with the analogous domain from another species, as occurs in the claimed chimeric TfR, does not predictably result in TfR functionality.
Thus the combined teachings of the specification and art teach that transgenic animal expressing chimeric TfR generally are unpredictable and fail to predictably result in an animal model for evaluating therapeutics capable to cross the blood brain barrier.  Example 1 in the instant application demonstrates a means of overcoming the failures in the art to provide a successful model.  Thus, the embodiments of the transgenic mouse of Example 1 (particularly a transgenic mouse comprising in its genome a nucleic acid sequence encoding a chimeric TfR gene comprising a nucleic acid encoding a TfR apical domain as set forth in SEQ ID NO:2 and a nucleic acid encoding a TfR binding domain endogenous to the transgenic mouse genome, wherein the nucleic acid encoding a TfR apical domain from human TfR replaces a TfR apical domain endogenous to the transgenic mouse genome) provides an improvement over the prior 
Thus, the breadth of the claims encompassing a transgenic animal of any species expressing a chimeric TfR comprising a heterologous apical domain with 90% identity to SEQ ID NO: 1 and a TfR binding domain native to said transgenic animal lacks enablement because the specification solely provides specific guidance to one functional embodiment of a transgenic mouse and the art and specification teach that at the time of effective filing there was a high level of unpredictability in the art and no suitable TfR transgenic animal models had been provided that were suitable for evaluating therapeutic capable of crossing the BBB.
3)	Nature of the Invention: As described above.
Breadth of the Claims:  The claims are broadly drawn to transgenic animal of any species comprising in its genome a knockin of a nucleic acid encoding heterologous TfR apical domain with 90% identity to SEQ ID NO:1 that replaces the transgenic animal’s endogenous TfR apical domain nucleic acid sequence by homologous recombination.  The claims are also broadly drawn to ES cell of any species comprising in its genome a knockin of a nucleic acid encoding heterologous TfR apical domain that replaces the transgenic animal’s endogenous TfR apical domain nucleic acid sequence by homologous recombination.  The breadth of any species of animal or animal ES cell is vastly broad encompassing mammal, marsupial, amphians, fish, retiles, bird, insects, invertebrate animals, mollusk, octopus, squid, and a vase number of divergent species. 
Specification Guidance & Working Examples:  The specification generally contemplates, any animal species for the transgenic animal and ES cells.  The specification also contemplates preferred embodiments of rodents, more particularly mice and rats.  However, the specification and more particular, solely provides specific guidance to a transgenic mouse in Example 1 as described above.  As such, the specification solely provides enabling guidance to a transgenic mouse and relies upon the state of the art for specific guidance to all other animal species.  Regarding embryonic stem cell, the specification teaches, “In some embodiments, the method of knock-in is performed in an embryonic stem (ES) cell to produce an ES cell that expresses the chimeric transferrin receptor polypeptide. The embryonic stem cell may then be developed into a progeny cell or a non-human transgenic animal whose genome comprises the nucleic acid encoding the chimeric transferrin receptor polypeptide. In some embodiments, the ES cell is introduced into blastocysts and transferred into pseudo pregnant females. In some cases, a founder male harboring the transgene can be selected and bred to wild-type females to generate F1 heterozygous mice. Homozygous non- human animals can be subsequently generated from breeding of F 1 generation heterozygous non- human animals. Methods for culturing ES cells and introducing nucleotide sequences to target the genome of an ES cell to produce a transgenic animal are well known, for example, as described in Ramirez-Solis et al., "Gene targeting in mouse embryonic stem cells," Methods Enzymol., 225:855-878 (1993); and US Pat. Pub. No. 2013/0318643, the disclosures of which are incorporated 
As such, the specification does not contemplate or provide specific guidance any particular embryonic stem cell species.  Further, the specification teaches that the embryonic stem cells are intended for the production of transgenic knock-in animal.  Example 1, as described above, provide specific guidance to the use of mouse ES cell for the production of a chimeric TfR knock-in mouse.  Thus, the specification solely provides specific guidance to mouse ES cells for the intended use of making knockin transgenic mice.  For all other species of ES cells and transgenic knock-in animals the specification is silent, thus replying on the prior art teaches.  Thus, the specification fails to provide enable, specific guidance to any species of transgenic animal and any species of ES cell as embraced by the breadth of the claims, other than the mouse.
State of the Art:  Ji et al (Transgenic Res. 24:227-235, 2015) teaches gene targeting in all other species of animal, other than the mouse, has been greatly hindered by a lack of embryonic stem cells for targeted genetic modification.  Ji teaches that mice are the only organism where embryonic stem cells for gene targeting are available (p. 227, col 2, paragraph).  Thus at the time of effective filing, embryonic stem cells for making genetic modification in animals, such as genetic knockin, only existed in mice.  Thus the state of the art only provide specific guidance to mice embryonic stem cells and fails to provide any guidance to embryonic stem cell from any other species.
Thus, the breadth of the claims that encompasses any species of knockin transgenic animal and any species of embryonic stem cell, other than mouse, lacks 
4)	Nature of Invention:  As previously described above.
Breadth of the Claims:  The broadest embodiments of the transgenic animal recite a transgenic animal that expresses the chimeric TfR but is silent as to any phenotype that occurs from this particular expression.  Thus the breadth of the claims encompasses any phenotype or no phenotype at all.
Specification Guidance & Working Examples:  The specification and working examples more narrowly provide guidance to a transgenic non-human animal that serves as a model for evaluating therapeutic capable of crossing the BBB.  The specification and art teach  TfR chimeric knockin animal were unhealthy and had abnormal TfR expression, red blood cell counts, and abnormal hematocrit levels which made them unsuitable and unpredictable for such models.  In contrast, Example 1 teaches that its chimeric TfR knockin mouse has TfR expression level, hematocrit level, and red blood cell counts that were similar to the wild-type mouse.  Further, these mice functioned as a successful model for evaluating ADBP capability to cross the BBB.  Thus, the specification provide specific predictable guidance to a transgenic chimeric 
State of the Art:  As previously discussed above, the art of Yu teaches that prior attempt fails to provide a chimeric TfR knockin animal that predictably could be made and used for evaluating therapeutics capability to cross the BBB.  As such, the art all fails unpredictability of phenotype and fails to enable the breadth of any phenotype or no phenotype at all.
Thus the breadth of the claims encompassing any or no phenotype in the claimed transgenic animal lacks enablement because the specification fails to provide specific guidance to no phenotype and only provides specific guidance to a narrow phenotype of TfR expression level, hematocrit level, and red blood cell counts that were similar to the wild-type mouse.  Further, the art teaches that phenotype is unpredictable and thus also fails to enable the breadth of the claims and the shortcomings of the specification.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Relevant Prior Art

	Similar disclosures by the same group are found in US2021/0269543 A1; US2020/0384061 A1; US2018/0179291 A1; US2018/0171012 A1; and US 11,111,308 B2.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632